DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed May 16, 2022.
EXAMINER’S AMENDMENT
2.	Please amend the claims as follows:
	Claim 1:  a bottom curved transition transitioning from the planar bottom surface to one of the first side edge or the second side edge;
REASONS FOR ALLOWANCE
3.	Claims 1-20 are allowable over the references of record for at least the following reasons:
	Claim 1: a body having an outer surface extending between a root and a tip in a span-wise direction and extending between a first edge and a second edge in a chord-wise direction, the outer surface having a planar top surface and a bottom surface, with the first side edge and the second side edge spacing the planar top surface from the bottom surface;
	a top curved transition transitioning from the planar top surface to the first side edge; and
	a bottom curved transition transitioning from the planar bottom surface to one of the first side edge or the second side edge.  
	Claim 13: a flat, planar upper surface; a flat, planar lower surface opposite from the flat, planar upper surface; a side edge having a width spacing the flat, planar upper surface and the flat, planar lower surface; a first curved transition transitioning between the side edge and the flat, planar upper surface; and a second curved transition transitioning between the side edge and the flat, planar lower surface.  
	The closest prior art is the Parker reference.  The Parker reference fails to disclose all of the features of the amended independent claims.  Furthermore, no reference has been located that teaches or suggests the above indicated features of the amended independent claims.  Accordingly, there is allowable subject matter.  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747